Citation Nr: 1605005	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  07-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although the RO considered a subsequent June 2009 rating decision, as the rating decision on appeal with respect to entitlement to a TDIU, the Board finds the September 2008 rating decision is the correct decision on appeal.  Within the one-year period following notification of the September 2008 rating decision, VA received notification of disagreement from the Veteran.  Specifically, in a July 2009 statement, the Veteran inquired as to why his TDIU claim was not reflected as being on appeal.  Construing the Veteran's statement liberally, the Board finds that the Veteran's statement must be considered a notice of disagreement with respect to the September 2008 rating decision.  Following issuance of a statement of the case in February 2010, a substantive appeal was timely received within 60 days thereafter.  As such, the September 2008 rating decision is the rating decision on appeal.

This matter was previously remanded by the Board in May 2010 and January 2015.  It now returns for appellate review.

In November 2014, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran did not personally appear at the hearing.  Rather, he authorized two accredited representatives from his duly appointed Veterans Service Organization to appear in his stead and speak on his behalf.  A transcript of the hearing is associated with the record.

The appeal for entitlement to a TDIU during the rating period from January 1, 2008 to May 5, 2010 is addressed in the REMAND portion of the decision below, and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran has been service-connected for posttraumatic stress disorder (PTSD) rated as 50 percent disabling prior to May 5, 2010 and 70 percent disabling from May 5, 2010, and acute inferior myocardial infarction with resolved transient third-degree atrioventricular block rated 10 percent disabling.  The combined rating for his service-connected disabilities was 60 percent prior to May 5, 2010 and 70 percent from May 5, 2010.

2.  The evidence of record establishes that the Veteran last worked full-time on October 31, 2007, and remained employed on paid leave through December 31, 2007. 

3.  The most probative evidence of record does not establish that it was at least as likely as not that, prior to January 1, 2008, the service-connected disabilities, considered in combination, were productive of functional impairment which precluded substantially gainful employment consistent with his high school education and occupational experience in sales.

4.  Resolving all reasonable doubt in the favor of the Veteran, the evidence of record establishes that, from May 5, 2010, the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2008, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).

2.  From May 5, 2010, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to a TDIU effective from May 5, 2010.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot for the period from May 5, 2010.  Additionally, the Board observes that the grant of the claim effective from May 5, 2010 renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the rating period prior to January 1, 2008, the Board notes that the Veteran was issued VCAA notice.  In this case, the RO sent the Veteran correspondence dated in March 2009, which informed him of the requirements needed to warrant TDIU and the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, if there was any timing defect in the notice to the Veteran, the subsequent readjudication, most recently in an August 2015 supplemental statement of the case, cured such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs, VA treatment records, private medical records and records from the Social Security Administration have been obtained and are associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded a March 2008 VA PTSD VA examination which addressed the Veteran's occupational functioning.  Although the Veteran was not provided with a VA examination and opinion specific to the period prior to January 1, 2008, an examination is not required.  As discussed below, the record reflects the Veteran was employed in the period prior to January 1, 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Therefore, a medical opinion is not warranted for entitlement to a TDIU prior to January 1, 2008.

In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As noted above, in November 2014, the Veteran was afforded a video conference hearing; however, the Veteran did not personally appear at the hearing.  Rather, he authorized two accredited representatives from his duly appointed Veterans Service Organization to appear in his stead and speak on his behalf.  The VLJ who conducted the hearing asked questions to ascertain the extent of the Veteran's service-connected disabilities and whether the disabilities were severe enough to render the Veteran unemployable and also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted above, this case was previously remanded by the Board in May 2010 and January 2015.  The May 2010 Board remand directed the RO to provide the Veteran with the proper form to appoint a representative; clarify the Veteran's request for a hearing; and schedule the Veteran for a hearing, if so desired.  The record indicates that the Veteran did in fact appoint a representative and was also afforded a Board hearing in November 2014.  Accordingly, the Board finds that the May 2010 Board remand directives were completed.  See Stegall, 11 Vet. App. at 271.  Additionally, the January 2015 Board remand directives of obtaining additional medical records were accomplished.  Specifically, additional VA treatment records and private medical records were associated with the record.  Additionally no current treatment records were found to exist for the Veteran from Travis Air Force Base.  Thus, the Board finds the January 2015 remand directives were accomplished.  Id.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim. 


II.  Merits of the Claim

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015). 

In a statement received on May 23, 2008, the Veteran asserted he was unemployable due to his service-connected PTSD.  In a statement received on June 6, 2008, the Veteran asserted he was unemployable due to his service-connected disabilities.  The Board finds that such statements may be reasonably construed as a claim for a TDIU.  As such, the rating period for consideration on appeal for a TDIU is from May 22, 2007.  38 C.F.R. § 3.400 (2015).

During the rating period on appeal, service connection has been established for the following disabilities:  (1) PTSD, rated as 50 percent disabling prior to May 5, 2010 and 70 percent disabling from May 5, 2010; and (2) acute inferior myocardial infarction with resolved/transient third-degree atrioventicular block, rated at 10 percent.  The combined rating for compensation was 60 percent prior to May 5, 2010 and 70 percent from May 5, 2010. 

The Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a) prior to May 5, 2010.  Although he had two service-connected disabilities, with at least one disability rated as 50 percent disabling, his combined rating prior to May 5, 2010 was less than 70 percent.  The Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a) from May 5 2010 as he was rated 70 percent for PTSD effective from May 5, 2010.  As explained in the following paragraphs, his service-connected disabilities render him unable to secure and follow a substantially gainful occupation from May 5, 2010. 

In his October 2008 VA Form 21-8940, the Veteran reported four years of high school education and no further higher education.  Also in the October 2008 VA Form 21-8940, the Veteran reported that he last worked in car sales, and that he became too disabled to work, and last worked, on October 31, 2007.  A January 2008 letter from the Veteran's most recent employer informed the Veteran that as he had exhausted all available leave options, he was considered to have voluntarily resigned his employment effective January 1, 2008.

An October 2007 medical letter from Dr. Podboy stated the Veteran was functioning only marginally psychologically, and it was respectfully recommended that he be given leave from employment for psychological reasons for no less than 60 days.  

In a November 2007 assessment, Dr. Jurgenson stated, in part, the Veteran experienced elevated startle response and described situations and circumstances that tended to re-stimulate his sense of distress and that he had difficulty with episodes of anger and irritability.  The November 2007 assessment reported in part, that Veteran stated that he had lost jobs due to his sense of distress and was currently unable to work due to his sense of distress.  

A March 2008 VA PTSD examination report stated that while the Veteran had some improvement in his marriage, he had increased problems with work functioning since the last examination.  However, the March 2008 VA examiner noted the work problems appeared to be most closely related to excessive absences due to other health problems.  

In a March 2010 assessment, Dr. Jurgenson stated the Veteran indicated his distress had significantly impacted his work, social and intimate relationships.  During the March 2010 assessment, the Veteran reported he last worked three years ago and that two years ago he tried to return to work but was too overwhelmed with distress.  The Veteran reported he had difficulty with contact with people and the stress of work demands.  The Veteran reported his background was in sales and he had difficulty with conflict and with customer demands.  

Records from the Social Security Administration reflect the Veteran was found disabled in November 2007 as a result of a primary diagnosis of anxiety disorder and a secondary diagnosis of aortic aneurysm. 

In an October 2015 letter, the Veteran's primary care provider stated that since the Veteran established care in July of 2014, he had not been capable of working and he did not foresee the Veteran being able to work in the future.  However, the primary care provider did not specifically link the Veteran's inability to work to his service-connected disabilities.  

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation for the periods prior to January 1, 2008 and from May 5, 2010.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  In weighing the evidence, the Board finds the October 2007 medical letter from Dr. Podboy, and November 2007 and March 2010 assessments from Dr. Jurgenson probative as such most closely address the issue of the Veteran's unemployability as a result of his PTSD.  Furthermore, the record reflects the Social Security Administration also found the Veteran unemployable due to an anxiety disorder.  

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities from May 5, 2010.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted from May 5, 2010.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as noted above, the record reflects the Veteran was considered to have voluntarily resigned his employment effective January 1, 2008.  Thus, January 1, 2008 is the first date of record upon which the Veteran could be shown to be unemployable, because January 1, 2008 is the last date that he was employed.  Prior to January 1, 2008, the Veteran was employed in car sales.  Although the Veteran's service-connected PTSD has been shown to have impacted his employment before January 1, 2008, as referenced in October 2007 and November 2007 medical assessments, the evidence does not show that he was unemployable prior to that time.  Moreover, missing some hours or days of work is not the equivalent of being precluded from substantially gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for the functional impairment caused by his service-connected disabilities, including lost time in employment.  Therefore, missing work as a result of his service-connected disabilities without being precluded from employment altogether is reflected in the Veteran's assigned disability evaluations.  Thus, as the evidence does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities prior to January 1, 2008, entitlement to a TDIU did not arise prior to January 1, 2008.  Accordingly, entitlement to a TDIU prior to January 1, 2008 is denied.



ORDER

Entitlement to a TDIU from May 5, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to January 1, 2008 is denied.


REMAND

As noted above, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) until May 5, 2010.  However, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), if it is determined that the Veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  However, the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based the evidence detailed above, the Board concludes there is plausible evidence of unemployability during the period from January 1, 2008 to May 5, 2010 so as to warrant referral to the Director, Compensation Service, for consideration of entitlement to a TDIU for the period from January 1, 2008 to May 5, 2010, on an extraschedular basis.  Thus, on remand, refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from January 1, 2008 to May 5, 2010.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) for the period from January 1, 2008 to May 5, 2010.  A copy of the Director's decision on this claim must be included in the claims file.  

2.  After completing the above development and any other development deemed necessary, readjudicate the remaining portion of the issue on appeal of entitlement to a TDIU for the period from January 1, 2008 to May 5, 2010, on an extraschedular basis.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


